December 18, 2012




                                  JUDGMENT

                 The Fourteenth Court of Appeals
               SUMMIT INVESTMENT GROUP, LLC, Appellant

NO. 14-11-00753-CV                           V.

      CRIMSON EXPLORATION, INC SUCCESSOR IN INTEREST TO
                GULFWEST ENERGY, INC., Appellee
                ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on August 1, 2011. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.